COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:       Ex parte Enrique P. Gomez

Appellate case number:     01-12-00972-CR

Trial court case number: 14571A

Trial court:               344th District Court of Chambers County

Date motion filed:         June 26, 2013

Party filing motion:       Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Harvey Brown
                      Acting Individually     Acting for the Court

Panel consists of Chief Justice Radack and Justices Keyes, Higley, Bland, Sharp, Massengale,
Brown, and Huddle.

Justice Sharp, dissenting from the denial of en banc reconsideration.

Justice Jennings, not participating.

Date: September 6, 2013